Exhibit 10.4

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT (this “Agreement”) is made as of the 24th day of
January, 2019, by STRATEGIC STORAGE TRUST II, INC., a Maryland corporation,
whose address is 10 Terrace Road, Ladera Ranch, California 92694 (“Guarantor”),
in favor of KEYBANK NATIONAL ASSOCIATION, a national banking association, having
an address at 11501 Outlook, Suite 300, Overland Park, Kansas 66211 (“KeyBank”),
and CITI REAL ESTATE FUNDING INC., a New York corporation, having an address at
388 Greenwich Street, 6th Floor, New York, New York 10013 (“Citi”, together with
KeyBank and their respective successors and assigns, collectively, “Lender”).
Unless otherwise indicated, all capitalized terms used herein shall have the
meanings indicated in that certain Loan Agreement of even date herewith,
executed by THE ENTITIES LISTED ON SCHEDULE 1, each a Delaware limited liability
company (each an “Individual Borrower”, and jointly, severally and collectively,
“Borrower”) and Lender (together with all amendments, extensions, renewals,
modifications, consolidations, substitutions, replacements and restatements
thereof, the “Loan Agreement”). The Loan is being made pursuant to the Loan
Agreement, and is evidenced and/or secured by the Loan Documents, which include,
but are not limited to, the Loan Agreement, the Note, the Security Instruments
and this Agreement.

W I T N E S S E T H:

WHEREAS, Lender has agreed to make the Loan to Borrower;

WHEREAS, the Loan is evidenced by the Note and is secured by the Security
Instruments and the other Loan Documents;

WHEREAS, as a condition to making the Loan to Borrower, Lender has required that
Guarantor guarantee payment to, and be additionally directly and primarily
liable on a fully recourse basis to Lender for all of those items and
circumstances for which Borrower is personally liable and for which Lender has
recourse against Borrower under the terms of the Loan Documents; and

WHEREAS, Guarantor is the owner of substantial indirect interests in Borrower,
the making of the Loan to Borrower is of substantial benefit to Guarantor and,
therefore, Guarantor desires to guarantee payment to, and be additionally
directly and primarily liable on a fully recourse basis to, Lender for all of
those items and circumstances for which Borrower is personally liable and for
which Lender has recourse against Borrower under the terms of the Loan
Documents.

NOW, THEREFORE, to induce Lender to make the Loan to Borrower, Guarantor hereby
covenants and agrees for the benefit of Lender, as follows:

1. Guaranty. Guarantor hereby irrevocably, absolutely and unconditionally
guarantees payment and performance to Lender of the Guaranteed Obligations (as
defined below).

As used herein, the term “Guaranteed Obligations” means the obligations or
liabilities of Borrower to Lender for the following:

(a) all amounts for which Article XII of the Loan Agreement expressly provides
that Borrower shall be liable.



--------------------------------------------------------------------------------

This is a guaranty of payment and performance and not of collection. The
liability of Guarantor under this Agreement shall be direct and immediate and
not conditional or contingent upon the pursuit of any remedies against any
Individual Borrower or any other person (including, without limitation, other
guarantors, if any), nor against the collateral for the Loan. Guarantor waives
any right to require that an action be brought against any Individual Borrower
or any other person or to require that resort be had to any collateral for the
Loan or to any balance of any deposit account or credit on the books of Lender
in favor of any Individual Borrower or any other person. In the event, on
account of the Bankruptcy Reform Act of 1978, as amended, or any other debtor
relief law (whether statutory, common law, case law or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, which may be or become
applicable, any Individual Borrower shall be relieved of or fail to incur any
debt, obligation or liability which is guaranteed herein, Guarantor shall
nevertheless be fully liable therefor. Upon the occurrence and during the
continuance of any condition or event as to which Guarantor is liable hereunder,
Lender shall have the right to enforce its rights, powers and remedies
(including, without limitation and if applicable, foreclosure of all or any
portion of the collateral for the Loan) under the other Loan Documents or
hereunder, in any order, and all rights, powers and remedies available to Lender
in such event shall be non-exclusive and cumulative of all other rights, powers
and remedies provided thereunder or hereunder or by law or in equity. If the
Guaranteed Obligations are partially paid or discharged by reason of the
exercise of any of the remedies available to Lender, this Agreement shall
nevertheless remain in full force and effect, and Guarantor shall remain liable
for all remaining Guaranteed Obligations, even though any rights which Guarantor
may have against any Individual Borrower may be destroyed or diminished by the
exercise of any such remedy. All sums payable under this Agreement shall be paid
in lawful money of the United States of America that at the time of payment is
legal tender for the payment of public and private debts.

2. Reinstatement of Obligations.

(a) If at any time all or any part of any payment made by Guarantor or received
by Lender from Guarantor under or with respect to this Agreement is or must be
rescinded or returned for any reason whatsoever (including, but not limited to,
the insolvency, bankruptcy or reorganization of Guarantor or any Borrower), then
the obligations of Guarantor hereunder shall, to the extent of the payment
rescinded or returned, be deemed to have continued in existence, notwithstanding
such previous payment made by Guarantor, or receipt of payment by Lender, and
the obligations of Guarantor hereunder shall continue to be effective or be
reinstated, as the case may be, as to such payment, all as though such previous
payment by Guarantor had never been made.

(b) In the event any payment by Borrower or any other Person to Lender is held
to constitute a preference, fraudulent transfer or other voidable payment under
any bankruptcy, insolvency or similar law, or if for any other reason Lender is
required to refund such payment or pay the amount thereof to any other party,
such payment by Borrower or any other party to Lender shall not constitute a
release of Guarantor from any liability hereunder and this Agreement shall
continue to be effective or shall be reinstated (notwithstanding any prior
release, surrender or discharge by Lender of this Agreement or of Guarantor), as
the case may be, with respect to, and

 

2



--------------------------------------------------------------------------------

this Agreement shall apply to, any and all amounts so refunded by Lender or paid
by Lender to another Person (which amounts shall constitute part of the
Guaranteed Obligations of Borrower), and any interest paid by Lender and any
attorneys’ reasonable fees, costs and expenses paid or actually incurred by
Lender in connection with any such event. If acceleration of the time for
payment of any amount payable by Borrower under any Loan Document is stayed or
delayed by any law or tribunal, any amounts due and payable hereunder shall
nonetheless be payable by Guarantor on demand by Lender.

3. Waivers by Guarantor. Guarantor hereby expressly waives and agrees not to
assert or take advantage of and hereby agrees that neither Lender’s rights or
remedies nor Guarantor’s obligations under the terms of this Agreement shall be
released, diminished, impaired, reduced or affected by any one or more of the
following events, actions, facts, or circumstances, and the liability of
Guarantor under this Agreement shall be absolute and unconditional irrespective
of (and Guarantor hereby waives any rights or protections related to):

(i) any right to require Lender to proceed against any Individual Borrower or
any other person or to proceed against or exhaust any security held by Lender at
any time or to pursue any other remedy in Lender’s power or under any other
agreement before proceeding against Guarantor hereunder;

(ii) the defense of the statute of limitations in any action hereunder;

(iii) any defense that may arise by reason of the incapacity, lack of authority,
death or disability of any other person or persons or the failure of Lender to
file or enforce a claim against the estate (in administration, bankruptcy or any
other proceeding) of any other person or persons;

(iv) demand, presentment for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor and all other notices of any kind, or the lack of
any thereof, including, without limiting the generality of the foregoing, notice
of the existence, creation or incurring of any new or additional indebtedness or
obligation or of any action or non-action on the part of any Individual
Borrower, Lender, any endorser or creditor of any Individual Borrower or of
Guarantor or on the part of any other person whomsoever under this or any other
instrument in connection with any obligation or evidence of indebtedness held by
Lender;

(v) any defense based upon an election of remedies by Lender;

(vi) any right or claim or right to cause a marshalling of the assets of
Guarantor;

(vii) any principle or provision of law, statutory or otherwise, which is or
might be in conflict with the terms and provisions of this Agreement;

(viii) any duty on the part of Lender to disclose to Guarantor any facts Lender
may now or hereafter know about any Individual Borrower or any of the Property,
regardless of whether Lender has reason to believe that any such facts
materially increase the risk beyond that which Guarantor intends to assume or
has reason to believe that such facts are unknown to Guarantor or has a
reasonable opportunity to communicate such facts to Guarantor, it being
understood and agreed that Guarantor is fully responsible for being and keeping
informed of the financial condition of Borrower, of the condition of the
Property and of any and all circumstances bearing on the risk that liability may
be incurred by Guarantor hereunder;

 

3



--------------------------------------------------------------------------------

(ix) any lack of notice of disposition or of manner of disposition of any
collateral for the Loan;

(x) any invalidity, irregularity or unenforceability, in whole or in part, of
any one or more of the Loan Documents;

(xi) any lack of commercial reasonableness in dealing with the collateral for
the Loan;

(xii) any deficiencies in the collateral for the Loan or any deficiency in the
ability of Lender to collect or to obtain performance from any persons or
entities now or hereafter liable for the payment and performance of any
obligation hereby guaranteed;

(xiii) any assertion or claim that the automatic stay provided by 11 U.S.C. §362
(arising upon the voluntary or involuntary bankruptcy proceeding of any
Individual Borrower) or any other stay provided under any other debtor relief
law (whether statutory, common law, case law or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, which may be or become applicable, shall
operate or be interpreted to stay, interdict, condition, reduce or inhibit the
ability of Lender to enforce any of its rights, whether now or hereafter
acquired, which Lender may have against Guarantor or the collateral for the
Loan;

(xiv) any modifications of the Loan Documents or any obligation of any
Individual Borrower relating to the Loan by operation of law or by action of any
court, whether pursuant to the Bankruptcy Reform Act of 1978, as amended, or any
other debtor relief law (whether statutory, common law, case law or otherwise)
of any jurisdiction whatsoever, now or hereafter in effect, or otherwise;

(xv) any limitation of liability or recourse in any other Loan Document or
arising under any law;

(xvi) any claim or defense that this Agreement was made without consideration or
is not supported by adequate consideration;

(xvii) the taking or accepting of any other security or guaranty for, or right
of recourse with respect to, any or all of the Guaranteed Obligations;

(xviii) any homestead exemption or any other similar exemption under applicable
Legal Requirements;

(xix) any release, surrender, abandonment, exchange, alteration, sale or other
disposition, subordination, deterioration, waste, failure to protect or
preserve, impairment, or loss of, or any failure to create or perfect any lien
or security interest with respect to, or any other dealings with, any collateral
or security at any time existing or purported, believed or expected to exist in
connection with any or all of the Guaranteed Obligations, including any
impairment of Guarantor’s recourse against any Person or collateral;

 

4



--------------------------------------------------------------------------------

(xx) whether express or by operation of law, any partial release of the
liability of Guarantor hereunder, or if one or more other guaranties are now or
hereafter obtained by Lender covering all or any part of the Guaranteed
Obligations, any complete or partial release of any one or more of such
guarantors under any such other guaranty, or any complete or partial release or
settlement of Borrower or any other party liable, directly or indirectly, for
the payment or performance of any or all of the Guaranteed Obligations;

(xxi) the death, insolvency, bankruptcy, disability, dissolution, liquidation,
termination, receivership, reorganization, merger, consolidation, change of
form, structure or ownership, sale of all assets, or lack of corporate,
partnership or other power of any Individual Borrower or any other party at any
time liable for the payment or performance of any or all of the Guaranteed
Obligations;

(xxii) either with or without notice to or consent of Guarantor: any renewal,
extension, modification or rearrangement of the terms of any or all of the
Guaranteed Obligations and/or any of the Loan Documents;

(xxiii) any neglect, lack of diligence, delay, omission, failure, or refusal of
Lender to take or prosecute (or in taking or prosecuting) any action for the
collection or enforcement of any of the Guaranteed Obligations, or to foreclose
or take or prosecute any action to foreclose (or in foreclosing or taking or
prosecuting any action to foreclose) upon any security therefor, or to exercise
(or in exercising) any other right or power with respect to any security
therefor, or to take or prosecute (or in taking or prosecuting) any action in
connection with any Loan Document, or any failure to sell or otherwise dispose
of in a commercially reasonable manner any collateral securing any or all of the
Guaranteed Obligations;

(xxiv) any failure of Lender to notify Guarantor of any creation, renewal,
extension, rearrangement, modification, supplement, subordination, or assignment
of the Guaranteed Obligations or any part thereof, or of any Loan Document, or
of any release of or change in any security, or of any other action taken or
refrained from being taken by Lender against any Individual Borrower or any
security or other recourse, or of any new agreement between Lender and any
Individual Borrower, it being understood that Lender shall not be required to
give Guarantor any notice of any kind under any circumstances with respect to or
in connection with the Guaranteed Obligations (except any notice expressly
required to be delivered to Guarantor herein or in the other Loan Documents),
any and all rights to notice Guarantor may have otherwise had being hereby
waived by Guarantor;

(xxv) if for any reason that Lender is required to refund any payment by any
Borrower to any other party liable for the payment or performance of any or all
of the Guaranteed Obligations or pay the amount thereof to someone else;

(xxvi) the making of advances by Lender to protect its interest in any Property,
preserve the value of any Property or for the purpose of performing any term or
covenant contained in any of the Loan Documents;

(xxvii) the existence of any claim, counterclaim, set off, recoupment, reduction
or defense based upon any claim or other right that Guarantor may at any time
have against Borrower, Lender, or any other Person, whether or not arising in
connection with this Agreement, the Note, the Loan Agreement, or any other Loan
Document;

 

5



--------------------------------------------------------------------------------

(xxviii) the unenforceability of all or any part of the Guaranteed Obligations
against any Individual Borrower, whether because the Guaranteed Obligations
exceed the amount permitted by law or violate any usury law, or because the act
of creating the Guaranteed Obligations, or any part thereof, is ultra vires, or
because the officers or Persons creating same acted in excess of their
authority, or because of a lack of validity or enforceability of or defect or
deficiency in any of the Loan Documents, or because Borrower has any valid
defense, claim or offset with respect thereto, or because Borrower’s obligation
ceases to exist by operation of law, or because of any other reason or
circumstance, it being agreed that Guarantor shall remain liable hereon
regardless of whether any Individual Borrower or any other Person be found not
liable on the Guaranteed Obligations, or any part thereof, for any reason (and
regardless of any joinder of any Individual Borrower or any other party in any
action to obtain payment or performance of any or all of the Guaranteed
Obligations);

(xxix) any order, ruling or plan of reorganization emanating from proceedings
under any bankruptcy or similar insolvency laws with respect to any Individual
Borrower or any other Person, including any extension, reduction, composition,
or other alteration of the Guaranteed Obligations, whether or not consented to
by Lender;

(xxx) any partial or total transfer, pledge and/or reconstitution of any
Individual Borrower and/or any direct or indirect owner of any Individual
Borrower (regardless of whether the same is permitted under the Loan Documents);

(xxxi) any and all rights to which Guarantor may otherwise have been entitled
under any suretyship laws in effect from time to time, including any right or
privilege, whether existing under statute, at law or in equity, to require
Lender to take prior recourse or proceedings against any collateral, security or
Person whatsoever;

(xxxii) any rights of sovereign immunity and any other similar and/or related
rights;

(xxxiii) any other circumstance that may constitute a defense of Borrower or
Guarantor hereunder and/or under the other Loan Documents;

(xxxiv) any right and/or requirement of or related to default, nonperformance,
intent to accelerate, acceleration, existence of a default of the Obligations
and/or any amendment or modification of the Obligations; and

(xxxv) any action, occurrence, event or matter consented to by Guarantor under
Section 4(h) hereof, under any other provision hereof, or otherwise.

4. General Provisions.

(a) Fully Recourse. Subject to Section 8, all of the terms and provisions of
this Agreement are recourse obligations of Guarantor and not restricted by any
limitation on personal liability.

 

6



--------------------------------------------------------------------------------

(b) Unsecured Obligations. Guarantor hereby acknowledges that Lender’s appraisal
of the Property is such that Lender is not willing to accept the consequences of
the inclusion of the Guaranteed Obligations set forth herein among the
Obligations secured by the Security Instruments and the other Loan Documents and
that Lender would not make the Loan but for the unsecured personal liability
(subject to Section 8 below) undertaken by Guarantor herein. Anything to the
contrary herein or elsewhere notwithstanding, this Agreement shall not be
secured by the Security Instruments or by any of the other Loan Documents or by
any of the Property or other collateral or by any security of any nature which
secures the Loan or which secures any of the Obligations which are secured by
the Loan Documents. Without limitation, this provision has priority over any
provision of this Agreement or of any of the other Loan Documents which states
(directly or indirectly) or implies that this Agreement is so secured.

(c) Survival. This Agreement shall be deemed to be continuing in nature and
shall remain in full force and effect and shall survive the exercise of any
remedy by Lender under the Security Instruments or any of the other Loan
Documents, including, without limitation, any foreclosure or deed in lieu
thereof, even if, as a part of such remedy, the Loan is paid or satisfied in
full; provided that, subject to the provisions of Section 2 hereof, this
Agreement shall terminate at such time as the Obligations have been indefeasibly
paid in full in cash and satisfied in accordance with the Loan Documents, and
there has expired the maximum possible period thereafter during which any
payment made by Borrower or others to Lender with respect to the Obligations
could be deemed a preference under the Bankruptcy Code.

(d) No Subrogation; No Recourse Against Lender. Notwithstanding the satisfaction
by Guarantor of any liability hereunder, Guarantor shall not have any right of
subrogation, contribution, reimbursement or indemnity whatsoever or any right of
recourse to or with respect to the assets or property of any Individual Borrower
or to any collateral for the Loan until such time as the Obligations have been
indefeasibly paid in full in cash and satisfied in accordance with the Loan
Documents, and there has expired the maximum possible period thereafter during
which any payment made by Borrower or others to Lender with respect to the
Obligations could be deemed a preference under the Bankruptcy Code. In
connection with the foregoing, Guarantor expressly waives any and all rights of
subrogation to Lender against Borrower (and against each and any Individual
Borrower), and Guarantor hereby waives any rights to enforce any remedy which
Lender may have against any Individual Borrower and any right to participate in
any collateral for the Loan until such time as the Obligations have been
indefeasibly paid in full in cash and satisfied in accordance with the Loan
Documents, and there has expired the maximum possible period thereafter during
which any payment made by Borrower or others to Lender with respect to the
Obligations could be deemed a preference under the Bankruptcy Code. In addition
to and without in any way limiting the foregoing, Guarantor hereby subordinates
any and all indebtedness of Borrower (and of each and any Individual Borrower)
now or hereafter owed to Guarantor to all indebtedness of Borrower (and of each
and every Individual Borrower) to Lender, and agrees with Lender that Guarantor
shall not demand or accept any payment of principal or interest from any
Individual Borrower, shall not claim any offset or other reduction of
Guarantor’s obligations hereunder because of any such indebtedness and shall not
take any action to obtain any of the collateral from the Loan until such time as
the Obligations have been indefeasibly paid in full in cash and satisfied in
accordance with the Loan Documents, and there has expired the maximum possible
period thereafter during which any payment made by Borrower or others to Lender
with respect to the Obligations could be deemed a preference under the
Bankruptcy Code. Further, Guarantor shall not have any right of recourse against
Lender by reason of any action Lender may take or omit to take under the
provisions of this Agreement or under the provisions of any of the Loan
Documents.

 

7



--------------------------------------------------------------------------------

(e) Reservation of Rights. Nothing contained in this Agreement shall prevent or
in any way diminish or interfere with any rights or remedies, including, without
limitation, the right to contribution, which Lender may have against Borrower,
Guarantor or any other party under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (codified at Title 42 U.S.C. §9601 et
seq.), as it may be amended from time to time, or any other applicable federal,
state or local laws, all such rights being hereby expressly reserved.

(f) Financial Statements. Guarantor hereby agrees, as a material inducement to
Lender to make the Loan to Borrower, to furnish to Lender current and dated
financial statements in accordance with Section 5 of the Loan Agreement.

(g) Rights Cumulative; Payments. Lender’s rights under this Agreement shall be
in addition to all rights of Lender under the Loan Agreement, the Note, the
Security Instrument and the other Loan Documents. FURTHER, PAYMENTS MADE BY
GUARANTOR UNDER THIS AGREEMENT SHALL NOT REDUCE IN ANY RESPECT BORROWER’S
OBLIGATIONS AND LIABILITIES UNDER THE LOAN AGREEMENT, THE NOTE, THE SECURITY
INSTRUMENTS AND THE OTHER LOAN DOCUMENTS.

(h) No Limitation on Liability. Guarantor hereby consents and agrees that Lender
may at any time and from time to time without further consent from Guarantor do
any of the following events, and the liability of Guarantor under this Agreement
shall be unconditional and absolute and shall in no way be impaired or limited
by any of the following events, whether occurring with or without notice to
Guarantor or with or without consideration: (i) any extensions of time for
performance required by any of the Loan Documents or extension or renewal of the
Note; (ii) any sale, assignment or foreclosure of any Note, any of the Security
Instruments or any of the other Loan Documents or any sale or transfer of any of
the Property; (iii) any change in the composition of any Individual Borrower,
including, without limitation, the withdrawal or removal of Guarantor from any
current or future position of ownership, management or control of any Individual
Borrower; (iv) the accuracy or inaccuracy of the representations and warranties
made by Guarantor herein or by Borrower (or any Individual Borrower) in any of
the Loan Documents; (v) the release of any Individual Borrower or of any other
person or entity from performance or observance of any of the agreements,
covenants, terms or conditions contained in any of the Loan Documents by
operation of law, Lender’s voluntary act or otherwise; (vi) the release or
substitution in whole or in part of any security for the Loan; (vii) Lender’s
failure to record the Security Instruments or to file any financing statement
(or Lender’s improper recording or filing thereof) or to otherwise perfect,
protect, secure or insure any lien or security interest given as security for
the Loan; (viii) the modification of the terms of any one or more of the Loan
Documents; or (ix) the taking or failure to take any action of any type
whatsoever. No such action which Lender shall take or fail to take in connection
with the Loan Documents or any collateral for the Loan, nor any course of
dealing with any Individual Borrower or any other person, shall limit, impair or
release Guarantor’s obligations hereunder, affect this Agreement in any way or
afford Guarantor any recourse against Lender. Nothing contained in this Section
shall be construed to require Lender to take or refrain from taking any action
referred to herein.

 

8



--------------------------------------------------------------------------------

(i) Entire Agreement; Amendment; Severability. This Agreement contains the
entire agreement between the parties respecting the matters herein set forth and
supersedes all prior agreements, whether written or oral, between the parties
respecting such matters. No condition or conditions precedent to the
effectiveness of this Agreement exist. This Agreement shall be effective upon
execution by Guarantor and delivery to Lender. This Agreement may not be
modified, amended or superseded except in a writing signed by Lender and
Guarantor referencing this Agreement by its date and specifically identifying
the portions hereof that are to be modified, amended or superseded. A
determination that any provision of this Agreement is unenforceable or invalid
shall not affect the enforceability or validity of any other provision, and any
determination that the application of any provision of this Agreement to any
person or circumstance is illegal or unenforceable shall not affect the
enforceability or validity of such provision as it may apply to any other
persons or circumstances.

(j) Governing Law; Binding Effect; Waiver of Acceptance. This Agreement shall be
governed and construed in accordance with the laws of the State of New York and
the applicable laws of the United States of America. This Agreement shall bind
Guarantor and the heirs, personal representatives, successors and assigns of
Guarantor and shall inure to the benefit of Lender and the officers, directors,
shareholders, agents and employees of Lender and their respective heirs,
successors and assigns. Notwithstanding the foregoing, except as may be
permitted pursuant to the express terms of the Loan Agreement, Guarantor shall
not assign any of its rights or obligations under this Agreement without the
prior written consent of Lender, which consent may be withheld by Lender in its
sole discretion. Guarantor hereby waives any acceptance of this Agreement by
Lender, and this Agreement shall immediately be binding upon Guarantor, personal
representatives, successors and assigns.

(k) Notices. All notices under this Agreement shall be given in accordance with
the Loan Agreement.

(l) No Waiver; Time of Essence; Business Day. The failure of any party hereto to
enforce any right or remedy hereunder, or to promptly enforce any such right or
remedy, shall not constitute a waiver thereof nor give rise to any estoppel
against such party nor excuse any of the parties hereto from their respective
obligations hereunder. Any waiver of such right or remedy must be in writing and
signed by the party to be bound. This Agreement is subject to enforcement at law
or in equity, including actions for damages or specific performance. Time is of
the essence hereof. The term “business day” as used herein shall mean a weekday,
Monday through Friday, except a legal holiday or a day on which banking
institutions in New York, New York are authorized by law to be closed.

(m) Captions for Convenience. The captions and headings of the sections and
paragraphs of this Agreement are for convenience of reference only and shall not
be construed in interpreting the provisions hereof.

(n) Attorneys’ Fees. In the event it is necessary for Lender to retain the
services of an attorney or any other consultants in order to enforce this
Agreement, or any portion thereof, Guarantor agrees to pay to Lender all
out-of-pocket costs and expenses, including, without limitation, attorneys’
fees, incurred by Lender as a result thereof.

 

9



--------------------------------------------------------------------------------

(o) Successive Actions. A separate right of action hereunder shall arise each
time Lender acquires knowledge of any matter guaranteed by Guarantor under this
Agreement. Separate and successive actions may be brought hereunder to enforce
any of the provisions hereof at any time and from time to time. No action
hereunder shall preclude any subsequent action, and Guarantor hereby waives and
covenants not to assert any defense in the nature of splitting of causes of
action or merger of judgments.

(p) Reliance. Lender would not make the Loan to Borrower without this Agreement.
Accordingly, Guarantor intentionally and unconditionally enters into the
covenants and agreements as set forth above and understands that, in reliance
upon and in consideration of such covenants and agreements, the Loan shall be
made and, as part and parcel thereof, specific monetary and other obligations
have been, are being and shall be entered into which would not be made or
entered into but for such reliance.

(q) WAIVER OF JURY. GUARANTOR, AND LENDER BY ITS ACCEPTANCE OF THIS AGREEMENT,
TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY AND
VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVE, RELINQUISH
AND FOREVER FORGO THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED
UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS AGREEMENT OR ANY CONDUCT,
ACT OR OMISSION OF LENDER OR GUARANTOR, OR ANY OF THEIR DIRECTORS, OFFICERS,
PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER PERSONS
AFFILIATED WITH LENDER OR GUARANTOR, IN EACH OF THE FOREGOING CASES, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE.

(r) Waiver by Guarantor. Guarantor covenants and agrees that, upon the
commencement of a voluntary or involuntary bankruptcy proceeding by or against
Borrower (or any Individual Borrower), Guarantor shall not seek or cause
Borrower (or any Individual Borrower) or any other person or entity to seek a
supplemental stay or other relief, whether injunctive or otherwise, pursuant to
11 U.S.C. § 105 or any other provision of the Bankruptcy Reform Act of 1978, as
amended, or any other debtor relief law, (whether statutory, common law, case
law or otherwise) of any jurisdiction whatsoever, now or hereafter in effect,
which may be or become applicable, to stay, interdict, condition, reduce or
inhibit the ability of Lender to enforce any rights of Lender against Guarantor
or the collateral for the Loan by virtue of this Agreement or otherwise.

(s) Financial Covenants of Guarantor. So long as this Agreement remains in
effect, Guarantor shall at all times (i) maintain an aggregate Tangible Net
Worth of not less than Two Hundred Seventy-Five Million and No/100 Dollars
($275,000,000.00), excluding from Tangible Net Worth, however, the Property, the
related Loan on the Property, and any direct or indirect equity, ownership or
other interest in the Property, and (ii) maintain aggregate Liquid Assets of not
less than Ten Million and No/100 Dollars ($10,000,000.00) (the foregoing
covenants, the “Guarantor Financial Covenants”). As used herein, (i) “Tangible
Net Worth” means, subject to the provisions in the preceding sentence, at any
time with respect to Guarantor (x) the aggregate tangible assets of Guarantor
based on GAAP which such Tangible Net Worth shall include any add backs for
accumulated amortization and depreciation (i.e., all assets except for
intangible

 

10



--------------------------------------------------------------------------------

assets such as goodwill, patents, trademarks, copyrights, franchises, research
and development), except for any assets resulting from any loans, advances or
financial accommodations of any kind between Guarantor and any of its
Affiliates, minus (y) the aggregate liabilities of Guarantor, and (ii) “Liquid
Assets” means, at any time with respect to Guarantor, assets in the form of
cash, cash equivalents, obligations of (or fully guaranteed as to principal and
interest by) the United States or any agency or instrumentality thereof
(provided the full faith and credit of the United States supports such
obligation or guarantee), certificates of deposit issued by a commercial bank
having net assets of not less than $500 million, securities listed and traded on
a recognized stock exchange or traded over the counter and listed in the
National Association of Securities Dealers Automatic Quotations, or liquid debt
instruments that have a readily ascertainable value and are regularly traded in
a recognized financial market.

5. Representations and Warranties of Guarantor. Guarantor hereby makes the
following representations and warranties as of the date of this Agreement: (a)
Guarantor is duly organized, validly existing and in good standing under the
laws of its state of formation; (b) the execution, delivery and performance of
this Agreement and the incurrence and performance of the Guaranteed Obligations,
now or hereafter owing (i) are within the powers of Guarantor and (ii) do not
require any approval or consent of, or filing with, any governmental authority
or other Person (or such approvals and consents have been obtained and delivered
to Lender) and, to Guarantor’s knowledge, are not in contravention of any
provision of law applicable to Guarantor; (c) this Agreement and the other Loan
Documents to which Guarantor is a party constitute when delivered, valid and
binding obligations of Guarantor, enforceable in accordance with their
respective terms, subject to principles of equity and except as limited by
bankruptcy, insolvency or other laws of general application relating to the
enforcement of creditors’ rights; (d) Guarantor is not a party to any indenture,
loan or credit agreement, or any lease or other agreement or instrument, or
subject to any restriction, which is likely to have a Guarantor Material Adverse
Effect (as defined herein); (e) Guarantor has filed all tax returns which are
required to be filed (or obtained proper extensions of time for the filing
thereof) and has paid, or made adequate provision for the payment of, all taxes
which have or may become due pursuant to said returns or to assessments
received; (f) the financial statements and other information pertaining to
Guarantor submitted to Lender fairly and accurately present in all material
respects Guarantor’s financial condition as of the date thereof and there has
been no material adverse change in the financial condition of Guarantor; (g)
there is no litigation, at law or in equity, or any proceeding before any
federal, state, provincial or municipal board or other governmental or
administrative agency pending or, to the knowledge of Guarantor, threatened in
writing, which would reasonably be expected to have a Guarantor Material Adverse
Effect, and no judgment, decree, or order of any federal, state, provincial or
municipal court, board or other governmental or administrative agency has been
issued against Guarantor which would reasonably be expected to have a Guarantor
Material Adverse Effect; (h) the making of the Loan to Borrower will result in
material benefits to Guarantor; (i) Guarantor (1) has not entered into this
Agreement or any Loan Document with the actual intent to hinder, delay, or
defraud any creditor and (2) has received reasonably equivalent value in
exchange for the Guaranteed Obligations hereunder and under the Loan Documents;
(j) Guarantor is not a “foreign person” within the meaning of Section 1445(1)(3)
of the Internal Revenue Code and (k) the relationship between Lender and
Guarantor with respect to the Loan is solely that of lender and guarantor.
Lender has no fiduciary or other special relationship with or duty to Guarantor
with respect to the Loan and none is created hereby or may be inferred from any
course of dealing or act or omission of Lender. Each of the representations and
covenants of and/or relating to

 

11



--------------------------------------------------------------------------------

Guarantor set forth in the other Loan Documents are hereby re-made by Guarantor
and incorporated herein by reference as if fully set forth herein. As used
herein, “Guarantor Material Adverse Effect” means a material adverse effect upon
(a) the financial condition, income or operation of Guarantor, or (b) the
ability of Guarantor to perform its obligations under any Loan Documents, or
(c) the ability of Lender to enforce or collect any of the Guaranteed
Obligations from Guarantor in accordance with the terms of the Loan Documents.
In determining whether any individual event would result in a Guarantor Material
Adverse Effect, notwithstanding that such event does not of itself have such
effect, a Guarantor Material Adverse Effect shall be deemed to have occurred if
the cumulative effect of such event and all other than occurring events and
existing conditions would result in a Guarantor Material Adverse Effect.

6. Assignments by Lender.

(a) Lender may, without notice to, or consent of, Guarantor, sell, assign or
transfer to or participate with any entity or entities all or any part of the
indebtedness secured hereby in accordance with the Loan Agreement, and each such
entity or entities shall have the right to enforce the provisions of this
Agreement and any of the other Loan Documents as fully as Lender, provided that
Lender shall continue to have the unimpaired right to enforce the provisions of
this Agreement and any of the other Loan Documents as to so much of the
indebtedness secured hereby that Lender has not sold, assigned or transferred.
In connection with the foregoing, Lender shall have the right to disclose to any
such actual or potential purchaser, assignee, transferee or participant all
financial records, information, reports, financial statements and documents
obtained in connection with this Agreement and any of the other Loan Documents
or otherwise.

(b) In particular, Guarantor acknowledges and agrees that Lender and its
successors and assigns may, in accordance with the Loan Agreement, engage in
Secondary Market Transactions. In this regard, Guarantor shall make available to
Lender all information concerning its business and operations that Lender may
reasonably request that are permitted to be provided under applicable law.
Lender shall be permitted to share such information permitted to be provided
under applicable law with the investment banking firms, rating agencies,
accounting firms, law firms, and other third-party advisory firms involved with
the indebtedness secured hereby and the Loan Documents of the applicable
Secondary Market Transaction. It is understood that the information provided by
Guarantor to Lender may ultimately be incorporated into the offering documents
for a Secondary Market Transaction and thus various investors may also have
access to some or all of such information. Lender and all of the aforesaid
third-party advisors and professional firms shall be entitled to rely on the
information supplied by, or on behalf of, Guarantor. Guarantor shall execute and
deliver to Lender and/or the prospective transferee such documentation,
including but not limited to, any amendments, corrections, deletions or
additions to the Loan Agreement, the Note, this Agreement and the other Loan
Documents as is reasonably required by Lender and/or required by the prospective
transferee; provided, however, that Guarantor shall not be required to do
anything that has the effect of (a) changing the essential economic terms of the
indebtedness secured hereby as set forth in the Loan Documents; or (b) imposing
greater personal liability in connection with the indebtedness secured hereby
than that currently set forth in the Loan Documents.

 

12



--------------------------------------------------------------------------------

7. Special California Provisions. To the extent California law applies:

(a) Guarantor hereby also waives and agrees not to assert or take advantage of:

(i) Any defense based upon Lender’s election of any remedy against any
Guarantor, including, without limitation, the defense to enforcement of this
Agreement (the “Gradsky” defense based upon Union Bank v. Gradsky, 265 Cal. App.
2d 40 (1968) or subsequent cases) which, absent this waiver, Guarantor would
have by virtue of an election by Lender to conduct a non-judicial foreclosure
sale of the Property, it being understood by Guarantor that any such
non-judicial foreclosure sale will destroy, by operation of California Code of
Civil Procedure Section 580d, all rights of any party to a deficiency judgment
against the Borrower, and, as a consequence, will destroy all rights which
Guarantor would otherwise have (including, without limitation, the right of
subrogation, the right of reimbursement, and the right of contribution) to
proceed against the Borrower and to recover any such amount, and that Lender
could be otherwise estopped from pursuing Guarantor for a deficiency judgment
after a non-judicial foreclosure sale on the theory that a Guarantor should be
exonerated if a lender elects a remedy that eliminates the Guarantor’s
subrogation, reimbursement or contribution rights; and

(ii) Any rights under California Code of Civil Procedure Sections 580a and
726(b), which provide, among other things: that a creditor must file a complaint
for deficiency within three (3) months of a nonjudicial foreclosure sale or
judicial foreclosure sale, as applicable; that a fair market value hearing must
be held; and that the amount of the deficiency judgment shall be limited to the
amount by which the unpaid debt exceeds the fair market value of the security,
but not more than the amount by which the unpaid debt exceeds the sale price of
the security.

(b) In addition to and not in lieu of any other provisions of this Agreement,
Guarantor represents and warrants and covenants as follows:

(i) The obligations of Guarantor under this Agreement shall be satisfied without
demand by Lender and shall be unconditional irrespective of the genuineness,
validity, regularity or enforceability of any of the Loan Documents, and without
regard to any other circumstance which might otherwise constitute a legal or
equitable discharge of a surety or a guarantor. Guarantor hereby waives, to the
full extent permitted by applicable law, any and all benefits and defenses under
California Civil Code Section 2810 and agrees that by doing so Guarantor shall
be liable even if Borrower (and/or each and any Individual Borrower) had no
liability at the time of execution of the Loan Documents, or thereafter ceases
to be liable. Guarantor hereby waives, to the full extent permitted by
applicable law, any and all benefits and defenses under California Civil Code
Section 2809 and agrees that by doing so Guarantor’s liability may be larger in
amount and more burdensome than that of Borrower (and/or each and any Individual
Borrower). Guarantor hereby waives the benefit of all principles or provisions
of law, statutory or otherwise, which are or might be in conflict with the terms
of this Agreement and agrees that Guarantor’s obligations shall not be affected
by any circumstances, whether or not referred to in this Agreement, which might
otherwise constitute a legal or equitable discharge of a surety or a guarantor.
Guarantor hereby waives, to the full extent permitted by applicable law, the
benefits of any right of discharge under any and all statutes or other laws
relating to guarantors or sureties and any other rights of sureties and
guarantors thereunder.

(ii) In accordance with Section 2856 of the California Civil Code, Guarantor
hereby waives, to the full extent permitted by applicable law, all rights and
defenses

 

13



--------------------------------------------------------------------------------

arising out of an election of remedies by Lender even though that election of
remedies, such as a nonjudicial foreclosure with respect to security for
Guaranteed Obligations, has destroyed or otherwise impaired Guarantor’s rights
of subrogation and reimbursement against the principal by the operation of
Section 580d of the California Code of Civil Procedure or otherwise. Guarantor
hereby authorizes and empowers Lender to exercise, in its sole and absolute
discretion, any right or remedy, or any combination thereof, which may then be
available, since it is the intent and purpose of Guarantor that the obligations
under this Agreement shall be absolute, independent and unconditional under any
and all circumstances, until the full, final, indefeasible payment of the
Obligations, subject to Section 2 hereof. Specifically, and without in any way
limiting the foregoing, Guarantor hereby waives, to the full extent permitted by
applicable law, any rights of subrogation, indemnification, contribution or
reimbursement arising under Sections 2846, 2847, 2848 and 2849 of the California
Civil Code or any other right of recourse to or with respect to any Individual
Borrower, any general partner, member or other constituent of any Individual
Borrower, any other Person, or the assets or property of any of the foregoing or
to any collateral for the Loan until the Obligations have been indefeasibly paid
and satisfied in full (subject to Section 2 hereof and other than contingent
indemnification Obligations for which no claims have been made), and Lender has
released, transferred or disposed of all its right, title and interest in such
collateral or security, and there has expired the maximum possible period
thereafter during which any payment made by Borrower or others to Lender with
respect to the Obligations could be deemed a preference under the Bankruptcy
Code. In connection with the foregoing, Guarantor expressly waives, to the full
extent permitted by applicable law, any and all rights of subrogation against
Borrower (and/or against any Individual Borrower), and Guarantor hereby waives,
to the full extent permitted by applicable law, any rights to enforce any remedy
which Lender may have against Borrower (and/or against any Individual Borrower)
and any right to participate in any collateral for the Loan. Guarantor
recognizes that, pursuant to Section 580d of the California Code of Civil
Procedure, Lender’s realization through nonjudicial foreclosure upon any real
property constituting security for Borrower’s Obligations under the Loan
Documents could terminate any right of Lender to recover a deficiency judgment
against Borrower (and/or against any Individual Borrower), thereby terminating
subrogation rights which such parties otherwise might have against Borrower
(and/or against any Individual Borrower). In the absence of an adequate waiver,
such a termination of subrogation rights could create a defense to enforcement
of this Agreement against such parties. Guarantor hereby unconditionally and
irrevocably waives any such defense.

(iii) Without limiting the foregoing, Guarantor waives, to the full extent
permitted by applicable law, all rights of subrogation, reimbursement,
indemnification, and contribution and any other rights and defenses that are or
may become available to Guarantor by reason of California Civil Code Sections
2787 to 2855, inclusive, until the Obligations have been indefeasibly paid and
satisfied in full (subject to Section 2 hereof and other than contingent
indemnification Obligations for which no claims have been made), including any
and all rights or defenses Guarantor may have by reason of protection afforded
to any Individual Borrower with respect to any of the obligations of Guarantor
under this Agreement by reason of a nonjudicial foreclosure or pursuant to the
anti-deficiency or other laws of the State of California limiting or discharging
the Obligations of any Individual Borrower. Without limiting the generality of
the foregoing, Guarantor hereby expressly waives, to the full extent permitted
by applicable law, any and all benefits under: (i) California Code of Civil
Procedure Section 580a (which Section, if Guarantor had not given this waiver,
would otherwise limit Guarantor’s liability after a nonjudicial foreclosure sale
to the difference between the obligations of Guarantor under this Agreement and

 

14



--------------------------------------------------------------------------------

the fair market value of the property or interests sold at such nonjudicial
foreclosure sale); (ii) California Code of Civil Procedure Sections 580b and
580d (which Sections, if Guarantor had not given this waiver, would otherwise
limit Lender’s right to recover a deficiency judgment with respect to purchase
money obligations and after a nonjudicial foreclosure sale, respectively); and
(iii) California Code of Civil Procedure Section 726 (which Section, if
Guarantor had not given this waiver, among other things, would otherwise require
Lender to exhaust all of its security before a personal judgment could be
obtained for a deficiency). Notwithstanding any foreclosure of the lien of the
Security Instrument, whether by the exercise of the power of sale contained
therein, by an action for judicial foreclosure or by Lender’s acceptance of a
deed in lieu of foreclosure, Guarantor shall remain bound under this Agreement.

(iv) In addition to all the other waivers agreed to and made by Guarantor as set
forth in this Agreement, and pursuant to the provisions of California Civil
Code, Guarantor hereby waives, to the full extent permitted by applicable law,
(i) any and all rights, benefits and defenses available to Guarantor under
California Civil Code Sections 2856, 2899 and 3433; (ii) any rights or defenses
Guarantor may have with respect to its obligations as a guarantor by reason of
any election of remedies by Lender; and (iii) all rights and defenses that
Guarantor may have because the Obligations of Borrower are secured by real
property. This means, among other things, that Lender may collect from Guarantor
hereunder without first foreclosing on any real or personal property collateral
pledged by any Individual Borrower, and that if Lender forecloses on any real
property collateral pledged by any Individual Borrower: (A) the amount of the
debt may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price; and
(B) Lender may collect from Guarantor even if Lender, by foreclosing on the real
property collateral, has destroyed any rights Guarantor may have to collect from
any Individual Borrower. This is an unconditional and irrevocable waiver of any
and all rights and defenses Guarantor may have because the debtor’s debt is
secured by real property. These rights and defenses include, but are not limited
to, any rights or defenses based upon Section 580a, 580b, 580d, or
726 of the California Code of Civil Procedure.

(c) [Reserved].

(d) Without limiting the generality of the foregoing or any other provision
hereof, Guarantor expressly waives, to the full extent permitted by applicable
law, any and all benefits which might otherwise be available to Guarantor under
California Civil Code Sections 2809, 2810, 2819, 2839, 2845, 2849, 2850, 2899
and 3433 and California Code of Civil Procedure Sections 580a, 580b, 580d and
726, or any of such sections.

(e) Nothing herein shall be deemed to limit the right of Lender to recover in
accordance with California Code of Civil Procedure Section 736 (as such Section
may be amended from time to time), any costs, expenses, liabilities or damages,
including reasonable out-of-pocket attorneys’ fees and costs, incurred by Lender
and arising from any covenant, obligation, liability, representation or warranty
contained in any indemnity agreement given to Lender, or any order, consent
decree or settlement relating to the cleanup of Hazardous Materials (as such
term is defined in the Environmental Indemnity) or any other “environmental
provision” (as defined in such Section 736) relating to the Property or any
portion thereof or the right of Lender to waive, in accordance with the
California Code of Civil Procedure Section 726.5 (as such Section may be amended
from time to time), the security of Security Instruments as to any parcel of the
Property

 

15



--------------------------------------------------------------------------------

that is “environmentally impaired” or is an “affected parcel” (as such terms are
defined in such Section 726.5), and as to any personal property attached to such
parcel, and thereafter to exercise against any Borrower to the extent permitted
by such Section 726.5, the rights and remedies of any unsecured creditor,
including reduction of Lender’s claim against any Borrower to judgment, and any
other rights and remedies permitted by law.

(f) The provisions of this Section 7 hereof shall survive any satisfaction and
discharge of any Individual Borrower by virtue of any payment, court order or
any applicable law, except the final and indefeasible payment in full of the
Obligations, subject to Section 2 hereof.

Notwithstanding the foregoing, nothing contained in this Section 7 shall in any
way be deemed to imply that California law or any other state’s law other than
New York shall govern this Agreement or any of the Loan Documents in any
respect, except as may be expressly set forth in the applicable Loan Documents.

8. Limitation of Liability.

(a) Notwithstanding anything herein to the contrary:

(i) in the event that Lender and/or its designee forecloses on any Security
Instrument (or accepts a deed in lieu of such foreclosure) of any Individual
Property (any such event a “Foreclosure Event”), Guarantor shall be released
from the Guaranteed Obligations pertaining to such Individual Property if and
only to the extent that the same arise out of acts that both (A) were not caused
by any Individual Borrower, Guarantor or their respective Control Affiliates (as
defined below) and (B) Guarantor proves first occurred after the Foreclosure
Event, in each case, as determined by a final, non-appealable order of a court
of competent jurisdiction.

(ii) in the event that a receiver is appointed with respect to any Individual
Property at the request of Lender and such receiver has taken possession and
exercises control over such Individual Property, Guarantor shall not be liable
for Guaranteed Obligations to the extent the same were caused by the acts of
such receiver or its agents.

(iii) in the event that Mezzanine Lender and/or its designee forecloses on the
equity interests in any Individual Borrower that are pledged as security for the
Mezzanine Loan (or accepts an assignment thereof in lieu of such foreclosure)
(any such event a “Mezzanine Foreclosure Event”), Guarantor shall be released
from the Guaranteed Obligations pertaining to such Individual Borrower and the
related Individual Property owned by such Individual Borrower if and only to the
extent that the same arise out of acts that both (A) were not caused by (1) any
other Individual Borrower for which a Mezzanine Foreclosure Event has not
occurred, or (2) Guarantor or its Control Affiliates and (B) Guarantor proves
first occurred after the Mezzanine Foreclosure Event, in each case, as
determined by a final, non-appealable order of a court of competent
jurisdiction.

(b) For purposes of this Agreement, the term “Control Affiliates” means, as to
any Individual Borrower or Guarantor, any Person which directly or indirectly,
through one or more intermediaries, Controls, is Controlled by, or is under
common Control with, any Individual Borrower or Guarantor, where “Control” means
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, or to veto material
decisions pertaining to such Person, whether through the ownership of voting
securities, by contract or otherwise. In the event that Guarantor disclaims
liability under this Agreement based upon the provisions of this Section 8,
Guarantor shall be responsible, at its sole cost and expense, to prove such
assertion.

 

16



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no present or future, direct or indirect, shareholder, officer,
director, employee, trustee, beneficiary, advisor, partner, member, principal,
participant or agent of or in (A) Guarantor or (B) any Person that is or becomes
a “Constituent Member” in Guarantor shall have any personal liability, directly
or indirectly, under or in connection with this Agreement, or any amendment or
amendments hereto made at any time or times, heretofore or hereafter. A
“Constituent Member” in Guarantor shall mean any direct shareholder, member or
partner in Guarantor and any Person that, directly or indirectly through one or
more other partnerships, limited liability companies, corporations or other
entities, owns an interest in Guarantor.

(d) For purposes of this Agreement, neither the negative capital account of any
Constituent Member in Guarantor, nor any obligation of any Constituent Member in
Guarantor to restore a negative capital account or to contribute or loan capital
to Guarantor or to any other Constituent Member in Guarantor shall at any time
be deemed to be the property or an asset of Guarantor (or any such other
Constituent Member) and neither Lender nor any of their respective successors
and assigns shall have any right to collect, enforce, or proceed against any
Constituent Member with respect to any such negative capital account or
obligation to restore, contribute, or loan.

[SIGNATURE FOLLOWS ON NEXT PAGE]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed this Guaranty Agreement as of the day
and year first above written.

 

GUARANTOR:

 

STRATEGIC STORAGE TRUST II, INC.,

a Maryland corporation

By:  

/s/ Michael S. McClure

Name:   Michael S. McClure Title:   President

Guaranty Agreement – SST II 2019

Signature Page